PEE CUEIAM.
Plaintiff brought action on two causes: (1) for money had and received and (2) for conversion of *347personal property. Defendant answered, setting np three counterclaims. Trial was had before the court without a jury. From a judgment in favor of the defendant in the amount of $500, plaintiff appeals.
Plaintiff’s sole assignment of error reads: “In finding for defendant-respondent in the face of a. total failure of proof of a contract as alleged in his counterclaim.”
We find in the record no basis for evaluating this assignment.
A transcript of the testimony, certified by the court reporter but not authenticated by the trial judge, is filed but no bill of exceptions. A transcript thus certified but not authenticated is insufficient to constitute a bill of exceptions or to give the court jurisdiction to consider any question pertaining to the testimony in the ease. Larsen v. Martin, 172 Or 605, 143 P2d 239; Wallowa Land Co. v. McGaffee, 160 Or 298, 299, 84 P2d 1116, and cases there cited.
In the absence of such a bill, the only questions that can be considered on appeal are the sufficiency of the pleadings, the findings of the trial court or whether the pleadings or findings support the judgment. La Grande Air Service v. Tyler et al., 193 Or 329, 330, 237 P2d 503, and cases there cited.
The judgment is affirmed.